Citation Nr: 0401813	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.



FINDING OF FACT

The veteran's diabetes mellitus began more than one year 
after he completed his active service, and the diabetes 
mellitus is not the result of a disease or injury in service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Despite extensive efforts by the RO, the veteran's service 
medical records from his period of active service are not 
available except for his separation examination dated in 
March 1946.  A response from the National Personnel Records 
Center (NPRC) stated that no records of the claimant were 
available, and suggested that all such records would have 
been destroyed in a 1973 fire at the NPRC, St. Louis.  An RO 
request to the service department for morning or sick 
reports, or records created from data compiled from hospital 
records by the Office of the Surgeon General, Department of 
the Army (SGO), received no positive response.  In addition, 
no records were available directly from Walter Reed Army 
Medical Center.

The veteran's separation examination dated March 1946 showed 
no disabilities.  The examination showed normal evaluation of 
the endocrine system.

A statement from T.R.R., M.D., dated May 2001 indicates that 
the veteran had been a patient in the clinic for several 
years and the veteran was apparently diagnosed as having 
diabetes during a discharge physical in the service in 1946.  
The examiner noted that he did not have the veteran's service 
medical records.  It was noted that the diabetes has been a 
problem throughout the veteran's life since being diagnosed 
and he was insulin dependent.  

In November 2002, the veteran submitted a copy of the back 
page of the report of his March 1946 service separation 
examination.  A complete, legible copy of the same document 
is in the claims folder.  On the veteran's copy, the veteran 
has added a notation to the effect that the document verifies 
his high blood sugar, apparently because the document 
includes the following statement: "5.  In our opinion, the 
defect, wound, injury, or disease was incurred in line of 
duty in the military service of the United States."  It is 
clear from the veteran's copy of the document and from the 
complete copy of the document that the statement referred to 
by the veteran is not a specific reference to findings on the 
veteran's examination, but rather, a statement that is part 
of the blank form.  
On the examination report form, the statement is next to 
spaces which are to be checked "Yes" or "No."  Neither 
"Yes" nor "No" is indicated next to the statement in 
question, which is consistent with the overall findings on 
the examination report;    that is, no defects, wounds, 
injuries, or diseases were found, and, therefore, there was 
no reason to place a responsive entry next to the statement 
referring to incurrence in service.  Neither the copy 
submitted by the veteran nor the complete, legible copy in 
the claims folder includes a reference to diabetes mellitus, 
an endocrine disorder, or abnormal sugar levels.

A letter from M.K.H., M.D., dated February 2003 indicates 
that the veteran was a patient since the early 1970s mainly 
for insulin dependent diabetes mellitus.  It was noted that 
the veteran was followed up and managed by another physician 
for the same ailment prior to him becoming this doctor's 
patient.  The examiner noted that the veteran gave a medical 
history of juvenile diabetes, which was poorly managed in his 
younger age.  

A letter dated February 2003 from T.R.R., M.D., indicated 
that the veteran reported that at the time of his discharge 
from the military in April 1946, he was found to have 
elevated blood sugar and was kept for another day and had 
this repeated which was reported to him as normal.  The 
veteran indicated that since that time he has had a long 
history of diabetes with complications.  The examiner 
believed that the veteran's diabetes was diagnosed prior to 
his discharge from the military and was the beginning of his 
disease process.

A February 2003 from the veteran's spouse indicates that she 
had been married to the veteran for 55 years and witnessed 
the onset of diabetes during this time.  She indicated she 
witnessed the thirst, night sweats, and hunger which had been 
prevalent though the years and as a result he had become 
insulin dependent for several years and prior to that he took 
oral medication for diabetes.  

At his June 2003 Travel Board hearing, the veteran testified 
that he did not recognize any signs of diabetes prior to 
service.  The veteran indicated that at his discharge 
physical in April 1946 he was told that his blood sugar level 
was high and that his blood sugar level was restored to a 
normal limit overnight and listed on his separation 
examination.  The veteran recalled having extreme thirst, 
sweating, and listlessness.  He also indicated that he was 
more or less hyper during that period.  The veteran testified 
that he experienced drowsiness, fatigue, low energy, 
occasional fainting spells, dizziness, and cold sweats and 
night sweats during service.  The veteran indicated that he 
did not receive any treatment for these symptoms while in 
service.  He testified that he continued to have a diabetic 
problem after separation from service.  He indicated that a 
doctor treated him in 1950 for diabetes but the doctor was 
now dead and there were no records.  A physician treated the 
veteran in the 1970s and after getting the veteran's history 
believed that the veteran probably had juvenile diabetes.  
The veteran indicated that he sought treatment after his 
company commander made them march 72 miles with a full pack 
and an extra band of ammunition around their necks with no 
water.  The veteran indicated that when they returned he 
fainted due to dehydration and complete exhaustion.  The 
veteran indicated that his physician told him that his thirst 
after the 72-hour march without water was a symptom of 
diabetes.  The veteran also indicated that he was in the OSS 
and was somehow associated with the Nuremburg trials but 
there was no record of his serving because of the secrecy and 
not so much fire related.  He did not believe that any of his 
diabetes symptoms or complaints during service would be in 
these secret records.  The veteran indicated that he was also 
in the U.S. Air Force but there were no records of that 
service either due to security.  

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
April 2001In the letter of April 2001, the RO provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim for entitlement to service 
connection for a low back and left hip disability and has 
been provided opportunities to submit such evidence.  After 
the veteran was notified, the veteran asked for and was 
scheduled for a Travel Board hearing and the veteran 
continued to submit letters from his private physicians.  A 
statement of the case was issued in January 2003 and a 
supplemental statement of the case was issued in April 2003.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  He also has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.

The letter of April 2001 also explained what portion of the 
evidence and information the veteran needed to provide and 
what portion VA would would obtain.  It was noted that the 
the veteran should tell VA of additional medical evidence he 
would like VA to consider, and explained that, in a claim for 
diabetes mellitus, relevant evidence would include medical 
evidence connecting the current disability to service and 
medical evidence showing the disability began in service or 
was aggravated in service.   In addition, the letter 
explained that VA would obtain private medical  as well as 
records from other government agencies, such as the Social 
Security Administration.  (See Quartuccio v. Principi, 16 
Vet. App. 183 (2002)).

As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim for entitlement to 
service connection for diabetes mellitus.  For these reasons, 
further development of this issue is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as diabetes mellitus are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
diabetes mellitus.  Although the veteran's service medical 
records were destroyed in the 1973 fire in St. Louis, his 
March 1946 separation examination is available, and that 
report shows that no significant diseases, wounds or injuries 
were found when the veteran was examined for separation from 
service.  The examination report also indicates clearly and 
unambiguously that the endocrine system was normal.

Furthermore, there is no documentation of treatment for 
diabetes mellitus one year after separation from service, 
although the veteran testified at his Travel Board hearing 
that he was seen in 1950 by a doctor who diagnosed diabetes 
but who was now deceased and records were no longer 
available.  It is noteworthy, however, that even if the 
veteran had been treated by a private physician in 1950, his 
claim would be doubtful, since he completed his active 
service in 1946, and his examination report shows that he was 
healthy at that time.

The medical evidence of record that supports the veteran's 
contention are the statements from his private physicians in 
May 2001 and February 2003 in which the examiners noted what 
the veteran had told them; that the veteran was diagnosed 
with diabetes at his discharge examination in 1946 and that 
he had been treated after service.  It is apparent that the 
examiners did not read the March 1946 separation examination, 
which showed no disabilities and found the endocrine system 
to be normal.  In addition, there are no medical records 
concerning treatment for diabetes after discharge from 
service until the letter from M.K.H., M.D., dated in February 
2003 indicating that the veteran had been a patient since the 
early 1970s but providing no medical records of such 
treatment.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
veteran testified in his Travel Board hearing that except for 
his treatment for extreme thirst after a 72-hour forced march 
without water, he had not been treated for his alleged 
symptoms of diabetes while in service.  The examiners based 
their findings on the veteran's history of symptoms of 
diabetes in service along with him reportedly being diagnosed 
with diabetes at his March 1946 separation examination.  Even 
if the veteran's service medical records were available for 
review, there would be no mention of his treatment for 
diabetes since he testified at his hearing that he did not 
seek treatment in service for his symptoms.  While an 
examiner can render a current diagnosis based upon an 
examination of the veteran, the opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran. "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  Little weight is given to the 
statement by the May 2001 and February 2003 examiners, 
because it appears that the evidence was not thoroughly 
reviewed prior to the opinions being rendered.

The lay statements provided by the veteran and others are 
unreliable for two reasons.  First, the statements are based 
on recollections of events that occurred more than fifty 
years ago, and second,  the statements are inconsistent with 
the very reliable written records that show the veteran was 
healthy when he was examined for separation from service.  In 
short, the clear preponderance of the evidence supports a 
finding that the veteran's diabetes mellitus began several 
years after service and is not the result of any disease or 
injury in service.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



